EXHIBIT 10.2

 

ENDORSEMENT TO 10% SENIOR SECURED CONVERTIBLE NOTE

 

Precision Optics Corporation, Inc.
New York, New York
November 15, 2010

 

The 10% Senior Secured Convertible Note dated June 25, 2008 and amended
December 11, 2008, June 25, 2010 and July 26, 2010, September 15, 2010 and
October 15, 2010 (the “Note”) of Precision Optics Corporation, Inc., a
Massachusetts corporation (the “Company”), payable to the order of Special
Situations Private Equity Fund, L.P. (the “Holder”) in an aggregate principal
amount of $275,000 and to which the Endorsement is affixed is hereby amended in
the following respects:

 

1.                                       The term “Stated Maturity Date” is
hereby restated to be “November 30, 2010.”

 

2.                                       Except as expressly amended by this
Endorsement, the Note remains in full force and effect and the Company hereby
reconfirms its obligations thereunder.

 

IN WITNESS WHEREOF, the Company has caused this Endorsement to be duly executed,
and the Holder has caused this Endorsement to be duly accepted, by their
respective duly authorized representatives as of the day and year first above
written.

 

 

 

PRECISION OPTICS CORPORATION, INC.

 

 

 

By

/s/ Richard E. Forkey

 

 

Name: Richard E. Forkey

 

 

Title: Chief Executive Officer

 

Accepted:

 

 

 

SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.

 

 

 

By:

/s/ Adam Stettner

 

 

Name: Adam Stettner

 

 

Title: General Partner

 

 

--------------------------------------------------------------------------------